                         UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF WISCONSIN


MICHAEL DEMPSEY AND GORDON
DICKMAN,                                               Case No. 2:19-cv-00655-JPS

                        Plaintiffs,

         v.

KOHL’S DEPARTMENT STORES, INC.,

                        Defendant.


                 DEFENDANT’S CIVIL L. R. 7.1 DISCLOSURE STATEMENT


         The undersigned, counsel of record for Kohl’s Department Stores, Inc., furnishes the

following list in compliance with Civil L. R. 7.1 and Fed. R. Civ. P. 7.1

         1.      The full name of the Defendant is Kohl’s Department Stores, Inc.

         2.      Kohl’s Department Stores, Inc. is a wholly-owned subsidiary of Kohl’s

Corporation; no publicly held corporation owns any of Kohl’s Department Stores, Inc.’s stock.

         3.      Only attorneys from Godfrey & Kahn, S.C. are expected to appear in this action

on behalf of Kohl’s Department Stores, Inc.

         Dated this 4th day of June, 2019.

                                                 By: s/Christie B. Carrino _________________
                                                     Erin M. Cook
                                                     State Bar No. 1074294
                                                     Christie B. Carrino
                                                     State Bar No. 1097885
                                                      Godfrey & Kahn, S.C.
                                                      833 East Michigan Street, Suite 1800
                                                      Milwaukee, WI 53202-5615
                                                      Phone: 414-273-3500
                                                      Fax: 414-273-5198
                                                      Email: mcook@gklaw.com
                                                               ccarrino@gklaw.com

                                                 Defendant KOHL’S DEPARTMENT STORES,
                                                 INC.
20704005.1




              Case 2:19-cv-00655-JPS Filed 06/05/19 Page 1 of 1 Document 9
